DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 12/30/2021. As directed by the amendment, claims 1-20, 26 and 36 were canceled, claims 21, 30-31, and 40 were amended, and no new claims were added. Thus, claims 21-25, 27-35 and 37-40 are pending for this application.

 Terminal Disclaimer
  The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,653,581 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the method of treatment of claims 21 and 31 such that, as recited in claims 21 and 31, the method of treatment comprises the step of providing a treatment device including a drive shaft passing through first and seconds ends of a helical cam and includes at least one cam follower configured to travel along the helical cam.

While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the method of claims 21 and 31. Specifically, the prior art of record does not disclose the method of treatment comprises the step of providing a treatment device including a drive shaft passing through first and seconds ends of a helical cam and includes at least one cam follower configured to travel along the helical cam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785